Name: Council Directive 75/323/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to the power connection fitted on wheeled agricultural or forestry tractors for lighting and light-signalling devices on tools, machinery or trailers intended for agriculture or forestry
 Type: Directive
 Subject Matter: forestry;  organisation of transport;  European Union law;  means of agricultural production;  farming systems;  electronics and electrical engineering
 Date Published: 1975-06-09

 9.6.1975 EN Official Journal of the European Communities L 147/38 COUNCIL DIRECTIVE of 20 May 1975 on the approximation of the laws of the Member States relating to the power connection fitted on wheeled agricultural or forestry tractors for lighting and light-signalling devices on tools, machinery or trailers intended for agriculture or forestry (75/323/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee (2); Whereas the technical requirements with which tractors must comply pursuant to national laws relate, inter alia, to the power connection for lighting and light-signalling devices on tools, machinery or trailers; Whereas these requirements differ from one Member State to another; whereas it is therefore necessary that all Member States adopt the same requirements either in addition to or in place of their existing rules, in particular to allow the EEC type approval procedure which was the subject of Council Directive 74/150/EEC (3) of 4 March 1974 on the approximation of the laws of the Member States relating to the type approval of wheeled agricultural or forestry tractors to be applied in respect of each type of tractor; Whereas the technical requirements should be those adopted by the International Standards Organization in its recommendation ISO R/1724  Electrical linkages for vehicles with 6 or 12V electrical equipment (First edition, April 1970), HAS ADOPTED THIS DIRECTIVE: Article 1 1. Agricultural or forestry tractor means any motor vehicle fitted with wheels or caterpillar tracks and having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in the preceding paragraph which are fitted with pneumatic tyres and which have two axles and a maximum design speed of between 6 and 25 kilometres per hour. Article 2 No Member State may refuse to grant EEC type approval or national type approval of a tractor on grounds relating to the power connection for lighting and light-signalling devices on tools, machinery or trailers if the tractor is fitted with a power connection which satisfies the requirements set out in the Annex. Article 3 No Member State may refuse the registration or prohibit the sale, entry into service or use of tractors on grounds relating to the power connections for lighting and light-signalling devices on tools, machinery or trailers if the tractors are fitted with power connections which satisfy the requirements set out in the Annex. Article 4 The amendments necessary for adapting the requirements of the Annex to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 74/150/EEC. Article 5 1. Member States shall bring into force the provisions necessary in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 6 This Directive is addressed to the Member States. Done at Brussels, 20 May 1975. For the Council The President R. RYAN (1) OJ No C 160, 18. 12. 1969, p. 29. (2) OJ No C 48, 16. 4. 1969, p. 21. (3) OJ No L 84, 28. 3. 1974, p. 10. ANNEX The tractor must be equipped with a fixed socket with seven contacts in accordance with recommendation ISO R/1724, first edition, April 1970, allowing for a 12-volt power supply to the lighting and light-signalling devices on tools, machinery or trailers intended for agricultural or forestry use.